1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
8                                   UNITED STATES DISTRICT COURT
9                                            DISTRICT OF NEVADA
      HSBC BANK USA, N.A.,                              Case No.: 3:19-cv-00265-MMD-WGC
10
                               Plaintiff,                    STIPULATED CONFIDENTIALITY
11                      vs.                                  AGREEMENT AND PROTECTIVE
                                                             ORDER
12    FIDELITY NATIONAL TITLE
      INSURANCE COMPANY and LAWYERS
13    TITLE INSURANCE CORPORATION,
14                             Defendants.
15              Plaintiff HSBC Bank USA, National Association, as Trustee for the Registered Holders of
16   Nomura Home Equity Loan, Inc., Asset-Backed Certificates, Series 2006-HE2 and defendant
17   Fidelity National Title Insurance Company (collectively, the “Parties” and individually, a
18   “Party”), by and through their undersigned counsel, stipulate and agree as follows, subject to the
19   approval of the District Court:
20                                          GOOD CAUSE STATEMENT
21              The Parties in the above-entitled action (the “Action”) possess confidential, proprietary
22   and sensitive information of strategic and financial value which they wish to keep confidential. In
23   the event that such information, as described below in paragraph 1, were to be unnecessarily
24   disclosed, the Parties would suffer, among other things, financial and other hardship and the
25   disclosure of the internal workings of its operation. For these reasons, good cause exists to enter
26   into this Stipulated Confidentiality Agreement and Protective Order (the “Stipulated Order”).
27

28

                                                         1
                                 STIPULATED CONFIDENTIALITY AGREEMENT
     533915.4
1               1.      Any of the Parties may designate any nonpublic document, material, or information
2    as “Confidential” under the terms of this Stipulated Order if the designating Party believes in good
3    faith that it contains any of the following:
4               a. Proprietary information regarding any Party’s internal business operations;
5               b. Trade secrets or other confidential or commercially-sensitive information; or
6               c. The personal financial information of either current or former personnel or a
7                    consumer, including by way of example only, and without limitation, as social
8                    security numbers and bank account numbers.
9               2.      Any documents, material, or information to be designated “Confidential” shall be
10   so designated by affixing the legend “CONFIDENTIAL - 3:19-cv-00265” to each page containing
11   any “Confidential” documents, material, or information.
12              a. Affixing the legend “CONFIDENTIAL - 3:19-cv-00265” on or to the cover of any
13                   multipage document which is bound, stapled, or otherwise securely attached shall
14                   have the effect of designating all pages of the document as “Confidential” unless
15                   otherwise indicated by the designating Party.
16              b. If at any deposition in the Action any “Confidential” document, material or
17                   information is marked as an exhibit, inquired about, testified about, or otherwise used,
18                   the portion of the deposition transcript that relates to such documents, material or
19                   information shall automatically be treated as if it had been designated as
20                   “Confidential” under the terms of this Stipulated Order. A Party may designate any
21                   portion of the transcript of any deposition in the Action as “Confidential” if the Party
22                   determines in good faith that such portion of the transcript contains “Confidential”
23                   material or information.
24              3.      The inadvertent production by any of the undersigned Parties of any “Confidential”
25   document, material, or information in discovery in this Action shall be without prejudice to any
26   claim that such material is “Confidential,” or that it is privileged in any respect, or that it is
27   protected from discovery as work product or as trial preparation material, and such Party shall not
28   be held to have waived any rights by such inadvertent production. In the event that such
                                                           2
                                   STIPULATED CONFIDENTIALITY AGREEMENT
     533915.4
1    production occurs, counsel for the producing Party shall re-designate the document as
2    “Confidential,” which shall thereafter apply to such document, material, or information subject to
3    the terms of this Stipulated Order. Counsel for the producing Party will also re-produce the
4    documents with the appropriate confidentiality designation. In the event that any document that is
5    subject to a claim of privilege or that is protected from discovery as work product or trial
6    preparation material is inadvertently produced, the party that inadvertently received the document
7    shall promptly return the document together with all copies of the document to counsel for the
8    producing party upon receiving written notice from counsel for the producing party that the
9    document was produced inadvertently.
10              4.     Each Party understands that treatment of documents and information as
11   “Confidential” requires additional procedures (as specified in this Stipulated Order) and litigation
12   therefore can be more burdensome to the extent that such designations are used. Each Party
13   therefore expressly agrees that these designations will be used only when there is a good faith
14   belief that they are warranted. A Party receiving documents, material, or information designated as
15   “Confidential” may object to and request the removal of such designation, initially by making a
16   good faith effort to resolve any such objection by contacting the designating Party, and thereafter
17   by court intervention. Each Party agrees that it will promptly meet and confer in good faith about
18   the removal of a confidentiality designation from a particular document or documents when
19   another party gives notice of its belief that the designation was not appropriate with respect to the
20   document(s) specified. While any application, motion, or other such filing pertaining to the
21   appropriateness of a confidentiality designation is pending before the Court, the documents,
22   material, information or testimony in question shall be treated as “Confidential” pursuant to this
23   Stipulated Order.
24              5.     Documents, material or information designated as “Confidential” (and any
25   information derived therefrom) may be disclosed or made available by the receiving Party only to
26   the following:
27              (a)    The Court (including the Court’s administrative and clerical staff) in written
28              submissions or at any oral hearing in the Action (in the manner provided by paragraph 8
                                                          3
                                 STIPULATED CONFIDENTIALITY AGREEMENT
     533915.4
1               of this Stipulated Order);
2               (b)    (1) Attorneys of record in the Action and their affiliated attorneys, paralegals,
3               clerical and secretarial staff employed by such attorneys who are actively involved in the
4               Action and are not employees of any Party; (2) In-house counsel to the undersigned
5               Parties and the paralegal, clerical and secretarial staff employed by such counsel.
6               Provided, however, that each non-lawyer given access to documents, material or
7               information designated as “Confidential” shall be advised that such documents, material
8               or information are being disclosed pursuant to, and are subject to, the terms of this
9               Stipulated Order and that they may not be disclosed other than pursuant to its terms;
10              (c)    Those officers, directors, partners, members, employees and agents of the
11              undersigned Parties that counsel for such parties deems necessary to aid counsel in the
12              prosecution and/or defense of this Action; provided, however, that each officer, director,
13              partner, member, employee or agent given access to documents, material or information
14              designated as “Confidential” shall be advised that such documents, material or
15              information are being disclosed pursuant to, and are subject to, the terms of this Stipulated
16              Order and that they may not be disclosed other than pursuant to its terms;
17              (d)    Court reporters transcribing depositions in the Action;
18              (e)    Any deposition, trial or hearing witness in the Action who previously has had
19              access to the documents, material or information, or who is currently an officer, director,
20              partner, member, employee or agent of an entity that has had access to the documents,
21              materials or information;
22              (f)    Outside experts, advisors, consultants and/or translators consulted by the
23              undersigned parties or their counsel in connection with the Action, retained to testify at
24              trial or any oral hearing; provided, however, that prior to the disclosure of documents,
25              material or information designated as “Confidential” to any such expert, advisor, and/or
26              translator, counsel for the Party making the disclosure shall deliver a copy of this
27              Stipulated Protective Order to such person, shall explain its terms to such person, and
28              shall secure the signature of such person on a statement in the form attached hereto as
                                                          4
                                  STIPULATED CONFIDENTIALITY AGREEMENT
     533915.4
1               Exhibit “A.”    It shall be the obligation of counsel, upon learning of any breach or
2               threatened breach of this Stipulated Order by any such expert, advisor, and/or translator,
3               promptly to notify counsel for the designating Party of such breach or threatened breach;
4               (g)    Vendors retained by or for the undersigned parties or their counsel to assist in
5               preparing for pretrial discovery, trial, and/or hearings including, but not limited to,
6               litigation support personnel, jury consultants, individuals to prepare demonstrative and
7               audiovisual aids for use in the courtroom or in depositions or mock jury sessions, as well
8               as their staff, stenographic, and clerical employees whose duties and responsibilities
9               require access to such materials; provided, however, that prior to the disclosure of
10              documents, material or information designated as “Confidential” to any such person,
11              counsel for the Party making the disclosure shall deliver a copy of this Stipulated
12              Protective Order to such person, shall explain its terms to such person, and shall secure
13              the signature of such person on a statement in the form attached hereto as Exhibit “A”;
14              (h)    Governmental law enforcement agencies and other governmental bodies pursuant
15              to a valid subpoena, provided that:
16                             (i)      the subpoenaed party give counsel for the designating party written
17                     notice of such subpoena within the shorter of (a) five (5) business days after
18                     service of the subpoena, and (b) five (5) business days prior to any production of
19                     documents, material or information in response thereto; and
20                             (ii)     at or before the time of production the designating Party may seek
21                     to obtain confidential treatment of such “Confidential” subpoenaed documents,
22                     material or information from the relevant governmental law enforcement agency
23                     or body to the fullest extent available under law; and
24              (i)    Any other person that the undersigned parties agree to in writing; provided,
25              however, that prior to the disclosure of documents, material or information designated as
26              “Confidential” to any such person, counsel for the party making the disclosure shall
27              deliver a copy of this Stipulated Protective Order to such person, shall explain its terms to
28              such person, and shall secure the signature of such person on a statement in the form
                                                           5
                                     STIPULATED CONFIDENTIALITY AGREEMENT
     533915.4
1               attached hereto as Exhibit “A”.
2               6.     Documents, material or information designated as “Confidential” shall be used by
3    the persons receiving them only for the purposes of preparing for, conducting, participating in the
4    conduct of, and/or prosecuting and/or defending the Action, and not for any business or other
5    purpose whatsoever.
6               7.     Nothing herein shall impose any restrictions on the use or disclosure by any party
7    or witness of documents, material or information known or obtained by such party or witness, by
8    legitimate means, independently of the discovery obtained in the Action, whether or not such
9    documents, material or information may additionally have been obtained through discovery in the
10   Action.
11              8.     If documents, material or information designated as “Confidential” are to be
12   included in any papers to be filed with any court or are to be otherwise used before any court,
13   such papers shall be accompanied by an application to file the papers, or the confidential portion
14   thereof, under seal. The application shall be directed to the judge to whom the papers are
15   directed. Pending the ruling on the application, the papers or portions thereof subject to the
16   sealing application shall be lodged under seal.
17              9.     Any party to the Action (or other person subject to the terms of this Stipulated
18   Protective Order) may ask the Court, after appropriate notice to the other parties to the Action, to
19   modify or grant relief from any provision of this Stipulated Protective Order.
20              10.    Entering into, agreeing to, and/or complying with the terms of this Stipulated
21   Order shall not:
22              (a)    operate as an admission by any person that any particular documents, material or
23              information contain or reflect trade secrets, proprietary, confidential or competitively
24              sensitive business, commercial, financial or personal information; or
25              (b)    prejudice in any way the right of any party (or any other person subject to the
26              terms of this Stipulated Order) at any time:
27                             (i)      to seek a determination by the Court of whether any particular
28                     document, material or information should be subject to protection as a
                                                          6
                                     STIPULATED CONFIDENTIALITY AGREEMENT
     533915.4
1                     “Confidential” document under the terms of this Stipulated Protective Order; or
2                            (ii)    to seek relief from the Court on appropriate notice to all other
3                     parties to the Action from any provision(s) of this Stipulated Protective Order,
4                     either generally or as to any particular document, material or information.
5               11.   Upon the termination of the Action (including all appeals), the undersigned Parties
6    either (a) shall promptly return to counsel for each designating party all documents, material or
7    information designated by that party as “Confidential” and all copies thereof (except that counsel
8    for each party may maintain in its files one copy of each pleading filed with any court and one
9    copy of each deposition together with the exhibits marked at the deposition), or (b) may agree
10   with counsel for the designating party upon appropriate methods and certification of destruction
11   of such documents, material or information. Also, at such time, counsel for the designating party
12   shall be given copies of each statement in the form attached hereto as Exhibit “A” that was signed
13   pursuant to ¶ 5 of this Stipulated Order.
14              12.   This Stipulated Order shall survive the termination of this action, to the extent that
15   the information contained in “Confidential” documents, material or information is not or does not
16   become known to the public, and the Court shall retain jurisdiction over this Stipulated Protective
17   Order for the purpose of enforcing it.
18              13.   Any Party to the Action who has not subscribed to this Stipulated Order as of the
19   time it is presented to the Court for signature may thereafter become a party to this Stipulated
20   Order by its counsel’s signing and dating a copy thereof and filing the same with the Court, and
21   serving copies of such signed and dated copy upon the other parties to this Stipulated Order.
22              14.   Any documents, material or information that may be produced by a non-party
23   witness in discovery in the Action pursuant to subpoena or otherwise may be designated by such
24   non-party as “Confidential” under the terms of this Stipulated Order, and any such designation by
25   a non-party shall have the same force and effect, and create the same duties and obligations, as if
26   made by one of the undersigned parties hereto. Any such designation shall also function as a
27   consent by such producing Party to the authority of the Court in the Action to resolve and
28   conclusively determine any motion or other application made by any person or party with respect
                                                         7
                                STIPULATED CONFIDENTIALITY AGREEMENT
     533915.4
1     to such designation, or any other matter otherwise arising under this Stipulated Protective Order.
2                15.   The parties and all signatories to the Certification attached hereto as Exhibit “A”
3     agree to be bound by this Stipulated Order pending its approval and entry by the Court. In the
4     event that the Court modifies this Stipulated Order, or in the event that the Court enters a different
5     Protective Order, the parties agree to be bound by this Stipulation and Protective Order until such
6     time as the Court may enter such a different Order. It is the Parties’ intent to be bound by the terms
7     of this Stipulated Order pending its entry so as to allow for immediate production of Confidential
8     information under the terms herein.
9     Dated this 5th day of February 2020           EARLY SULLIVAN WRIGHT
                                                     GIZER & McRAE LLP
10
                                                         /s/--Kevin S. Sinclair
11                                                By:
                                                  Kevin S. Sinclair, Esq.
12                                                Nevada Bar No. 12277
                                                  Sophia S. Lau, Esq.
13                                                Nevada Bar No. 13365
                                                  8716 Spanish Ridge Avenue, Suite 105
14                                                Las Vegas, Nevada 89148
15                                                Attorneys for Defendant FIDELITY NATIONAL
                                                  TITLE INSURANCE COMPANY
16
      Dated this 5th day of February 2020 WRIGHT, FINLAY & ZAK, LLP
17
                                                      /s/--Lindsay D. Robbins
18
                                                  By:
19                                                Lindsay D. Robbins, Esq.
                                                  Nevada Bar No. 13474
20                                                7785 W. Sahara Ave., Suite 200
                                                  Las Vegas, NV 89117
21
                                                  Attorneys for Plaintiff HSBC BANK USA,
22                                                NATIONAL ASSOCIATION, AS TRUSTEE FOR
                                                  THE REGISTERED HOLDERS OF NOMURA
23                                                HOME EQUITY LOAN, INC., ASSET-BACKED
                                                  CERTIFICATES, SERIES 2006-HE2
24
     // /
25
     ///
26

27

28

                                                        8
                                STIPULATED CONFIDENTIALITY AGREEMENT
      533915.4
1                                                  ORDER
2
            Paragraph 12 is modified to reflect that although the parties may agree to be bound by the
3
     confidentiality terms of this Order beyond the conclusion of this lawsuit, the dismissal of this
4
     action will terminate the jurisdiction of this Court.
5
            IT IS SO ORDERED.
6
            DATED: February 6, 2020.
7

8
                                                    UNITED STATES MAGISTRATE JUDGE
9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                       9
28
1                                                 EXHIBIT “A”
2                         ACKNOWLEDGMENT FORM – PROTECTIVE ORDER
3               I, ________________, hereby acknowledge that (i) I have read the Protective Order
4    entered in the action presently pending in the United States District Court for the District of
5    Nevada entitled HSBC BANK USA, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
6    NOMURA HOME EQUITY LOAN, INC., ASSET-BACKED CERTIFICATES, SERIES 2006-HE2
7    v. FIDELITY NATIONAL TITLE INSURANCE COMPANY, et al., Case Number 3:19-cv-00265-
8    MMD-WGC (the “Action”); (ii) I understand the terms of the Protective Order; and (iii) I agree
9    to be bound by its terms.
10              I will not divulge to persons other than those specifically authorized by this Protective
11   Order, and I will not copy or use, except solely for the purposes of this Action, any documents or
12   information obtained pursuant to this Protective Order, except as provided therein or otherwise
13   ordered by the Court.
14              I further understand that I am to retain all copies of all documents or any information
15   designated “CONFIDENTIAL” provided to me in this Action in a secure manner, and that all
16   copies of such documents are to remain in my personal custody until termination of my
17   participation in this Action, whereupon the copies of such documents will be returned to counsel
18   who provided me with such material.
19              I consent to the jurisdiction of the United States District Court for the District of Nevada
20   for the purpose of enforcing said Protective Order, enjoining any anticipated violation of the
21   Order, or seeking damages for the breach of said Order.
22              I declare under penalty of perjury under the laws of the state of Nevada that the foregoing
23   is true and correct.
24              Executed this ____ day of ________, 20__, at ___________, ___________.
25
     DATE: ________________________________                    ________________________________
26                                                             Signature
27                                                             ________________________________
                                                               Title
28

                                                          10
                                 STIPULATED CONFIDENTIALITY AGREEMENT
     533915.4
